If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       February 14, 2019
               Plaintiff-Appellee,

v                                                                      No. 339426
                                                                       Berrien Circuit Court
SAUL ARTURO MEJIA,                                                     LC No. 2016-016334-FC

               Defendant-Appellant.


Before: METER, P.J., and SAWYER and CAMERON, JJ.

PER CURIAM.

       Defendant, Saul Arturo Mejia, appeals by right his convictions of one count of first-
degree criminal sexual conduct, MCL 750.520b, and one count of second-degree criminal sexual
conduct, MCL 750.520c. We affirm.

                                        I. BACKGROUND

        This case concerns defendant’s sexual abuse of his minor niece, JS, who lived with
defendant and her aunt between the ages of 7 and 15. JS testified that defendant began
inappropriately touching her when she was approximately nine years old and that the touching
became more frequent and sexual as she grew older. According to JS, by the time she was 13 or
14 years old, defendant was digitally penetrating her vagina. Around the time JS was 14 or 15
years old, she began an online friendship with JP, who lived in England. JS first disclosed the
abuse to JP, and then to her aunt and biological father. According to JS, when she told her aunt
about the abuse, her aunt yelled at her, so, in an effort to get her aunt to stop yelling, she told her
aunt that she lied about the abuse to get attention from JP. Defendant’s theory at trial focused on
this recantation, positing that JS fabricated the story to get attention from JP.

        JS also testified that she had delayed disclosing the abuse for some time. At trial, several
witnesses testified that it was normal for children to delay disclosing sexual abuse. The lead
detective in this case testified that he had investigated hundreds of sexual-assault complaints and
that, in his experience, the cases involving children “absolutely” involved delayed disclosure.
The lead detective also testified that it was not uncommon for a victim to have continued contact
with her abuser. Barbara Welke, the former director of the Children’s Assessment Center
(CAC), was admitted as an expert in the area of forensic interviewing of sexually abused
children. Welke testified that scientific literature revealed that it was not uncommon for children
to delay disclosing sexual abuse and that a child may recant an allegation of abuse, despite it
being true. Welke cited several studies in her testimony, one of which she claimed indicated that
25% of child victims recant their allegations during the disclosure process. According to Welke,
several factors affect whether a child delays disclosure or recants her allegations. For instance, a
child may delay disclosure or recant her allegations if she does not feel supported or believed.
On cross examination, however, Welke admitted that sometimes children do lie about sexual
abuse.

       As noted previously, defendant was convicted of two counts of criminal sexual conduct.
Following defendants convictions, this Court granted defendant’s motion to remand for a
Ginther1 hearing to determine whether his trial counsel was constitutionally deficient. People v
Mejia, unpublished order of the Court of Appeals, entered February 5, 2018 (Docket No.
339426).

        At the Ginther hearing, the parties explored several claims of ineffective assistance.
Primarily, defendant argued that his trial counsel was ineffective for failing to challenge Welke’s
expert testimony—either through a Daubert2 hearing or by procuring an independent expert. As
evidence of counsel’s ineffectiveness, defendant offered the testimony of Dr. Maggie Bruck, an
experimental psychologist. Bruck testified that Welke’s testimony related to the theory of Child
Sexual Abuse Accommodation Syndrome (CSAAS), which originated from an article by Dr.
Roland Summit published in 1983. In that article, Dr. Summit claimed that children do not
readily disclose abuse for a variety of reasons, including that they feel threatened or embarrassed,
or simply do not understand the nature of the act. According to Dr. Summit, delayed disclosure
is a result of the child’s process of developing a coherent narrative before disclosing the abuse.
Bruck opined that, since Summit’s theory was first proposed, the “field has broken open” and
child disclosures have been explored in greater scientific depth. According to Bruck, several
aspects of CSAAS have been criticized, most notably the use of delayed disclosure and
recantation as proof of sexual abuse. Bruck testified that studies revealed that delayed disclosure
and recantation also occur when a child’s story has been fabricated; accordingly, delayed
disclosure and recantation are not reliable evidence of abuse. Bruck then raised several issues
with the articles cited by Welke. Of note, Bruck opined that, although there was literature
indicating a 25% recantation rate for child victims, Welke had cited the wrong study in her
testimony and the more methodologically reliable studies had revealed a recantation rate under
10%. Nevertheless, Bruck acknowledged that delayed disclosure and recantation are not
necessarily inconsistent with a true allegation.

        For his part, defense counsel testified that he consulted with an expert in forensic
interviewing but chose not to present any expert testimony because this case was not particularly
“difficult, scientific, [or] highly technical.” According to defense counsel, his strategy at trial


1
    People v Ginther, 390 Mich. 436, 442-443; 212 NW2d 922 (1973).
2
    Daubert v Merrell Dow Pharm, Inc, 509 U.S. 579; 113 S. Ct. 2786; 125 L. Ed. 469 (1993).


                                                -2-
was to cross examine Welke and get her to testify that “kids sometimes lie.” Defense counsel
opined that this case involved “the credibility of a teenage girl” and that Welke would not be
able to testify that any scientific principle reliably indicated that JS was telling the truth.
Accordingly, defense counsel made the choice not to submit Welke’s testimony to a Daubert
hearing.

       The trial court denied defendant’s claims of ineffective assistance of counsel, reasoning
that Welke’s testimony was admissible under MRE 702 and that defense counsel made a
reasonable strategic choice to use her testimony to his advantage instead of challenging it under
Daubert or through a counter-expert. This appeal followed.

                                         II. ANALYSIS

        On appeal, defendant raises several challenges related to Welke’s testimony. Defendant
argues that Welke was not qualified to give expert testimony and that his trial counsel was
ineffective for failing to request a Daubert hearing to challenge the reliability of her testimony.
According to defendant, his counsel was also ineffective for failing to call a counter-expert and
for failing to cross-examine JS’s cousin regarding JS’s relationship with defendant. Finally,
defendant raises an unpreserved challenge to the lead detective’s testimony that child sexual
abuse victims often delay disclosure, arguing that this testimony improperly vouched for the
victim’s credibility.

       We review a trial court’s decision to admit evidence for an abuse of discretion. People v
Bynum, 496 Mich. 610, 623; 852 NW2d 570 (2014). “Preliminary questions of law, such as
whether a rule of evidence or statute precludes the admission of particular evidence, are
reviewed de novo.” Id.

       MRE 702 governs the admissibility of expert testimony and provides:

               If the court determines that scientific, technical, or other specialized
       knowledge will assist the trier of fact to understand the evidence or to determine a
       fact in issue, a witness qualified as an expert by knowledge, skill, experience,
       training, or education may testify thereto in the form of an opinion or otherwise if
       (1) the testimony is based on sufficient facts or data, (2) the testimony is the
       product of reliable principles and methods, and (3) the witness has applied the
       principles and methods reliably to the facts of the case.

MRE 702 incorporates the standards of reliability established by the federal Supreme Court in
Daubert v Merrell Dow Pharm, Inc, 509 U.S. 579; 113 S. Ct. 2786; 125 L. Ed. 2d 469 (1993). See
Gilbert v Daimler Chrysler Corp, 470 Mich. 749, 781; 685 NW2d 391 (2004). Accordingly, a
Daubert hearing tests whether the reasoning or methodology underlying the proposed expert
testimony is scientifically valid and whether the methodology can be applied to the facts at issue.
See Daubert, 509 U.S. at 592-593.

       A claim of ineffective assistance of counsel presents “a mixed question of law and fact.”
People v Hunter, 493 Mich. 1015; 829 NW2d 871 (2013). Questions of law are reviewed de
novo. Id. “We review the trial court’s factual findings for clear error. Clear error exists if the


                                                -3-
reviewing court is left with a definite and firm conviction that the trial court made a mistake.”
People v Armstrong, 490 Mich. 281, 289; 806 NW2d 676 (2011) (internal citations omitted).

        A defendant requesting reversal of an otherwise valid conviction bears the burden of
establishing “(1) the performance of his counsel was below an objective standard of
reasonableness under prevailing professional norms and (2) a reasonable probability exists that,
in the absence of counsel’s unprofessional errors, the outcome of the proceedings would have
been different.” People v Sabin (On Second Remand), 242 Mich. App. 656, 659; 620 NW2d 19
(2000). To prove the first prong, “[t]he defendant must overcome a strong presumption that
counsel’s assistance constituted sound trial strategy.” People v Stanaway, 446 Mich. 643, 687;
521 NW2d 557 (1994). “Decisions regarding what evidence to present and whether to call or
question witnesses are presumed to be matters of trial strategy.” People v Rockey, 237 Mich. App.
74, 76; 601 NW2d 887 (1999). “This Court does not second-guess counsel on matters of trial
strategy, nor does it assess counsel’s competence with the benefit of hindsight.” People v
Russell, 297 Mich. App. 707, 716; 825 NW2d 623 (2012). Regarding the second prong, a
defendant is prejudiced if there is a reasonable probability that, “but for defense counsel’s errors,
the result of the proceeding would have been different.” People v Heft, 299 Mich. App. 69, 81;
829 NW2d 266 (2012).

                             A. WELKE’S EXPERT TESTIMONY

       We address first defendant’s argument that the trial court abused its discretion by finding
that Welke was qualified to enter an expert opinion. While defendant acknowledges that Welke
was experienced in the field of adolescent forensic interviewing, defendant argues that Welke
was not sufficiently qualified in CSAAS to give an expert opinion. We disagree. As noted
previously, a witness must be “qualified . . . by knowledge, skill, experience, training, or
education” before she may give an expert opinion on a matter. MRE 702.

        Welke testified about her extensive experience, training, and education regarding
sexually abused children. Welke served as director of the CAC for 13 years and, at the time of
trial, was providing forensic interview services to the CAC as a contractor. Welke has a master’s
degree in social work, and she has completed 700 hours of training in child sexual abuse,
adolescent forensic interviewing techniques and protocols, and child development. In addition,
Welke had conducted approximately 4,000 forensic interviews of children during the previous 16
years and had testified as an expert in child sexual abuse on numerous occasions. This first-hand
experience granted Welke the knowledge necessary to testify regarding child disclosure of sexual
abuse. Regarding CSAAC, while Welke had not conducted research in CSAAC herself, she was
well versed in the theory as it was directly applicable to her forensic interviews. Additionally,
Welke had read extensively on the subject as part of a journal review group that discussed it.
Indeed, Welke was able to explain several studies on CSAAC at trial and apply them to her
experience as a forensic interviewer. Therefore, given Welke’s experience, education, and
training, the trial court’s conclusion that Welke was qualified to enter an expert opinion was not
outside the range of principled outcomes.

       Next, defendant argues that his counsel was ineffective for failing to request a Daubert
hearing to challenge Welke’s testimony as being unsupported by reliable principles and methods.
We disagree. As already noted, Welke had previously been admitted as an expert witness on

                                                -4-
several occasions. Welke had conducted more than 4,000 forensic interviews and was well-
qualified to discuss her opinion on how children disclose abuse, including whether a delay in
disclosure or recantation of an allegation was unusual. To the extent that Welke’s testimony
incorporated aspects of CSAAC, defense counsel testified that he did not find the theory
particularly useful to this case. Defense counsel’s strategy was to show that this was an unusual
case in which the victim got caught up in the fantasy of an online relationship and, because of the
influence that the relationship had on her, fabricated the allegation of abuse. To advance this
defense, defendant’s counsel did not need to examine the methodology underlying CSAAC;
rather, all counsel had to do was procure testimony that children sometimes lie about sexual
abuse. Accordingly, defense counsel made the strategic decision to focus on cross-examination,
rather than attempting to preclude Welke’s testimony altogether. Defense counsel followed
through with this strategy at trial and was successful in procuring testimony from Welke that
children do, in fact, lie about sexual abuse on occasion. Welke also agreed that children
sometimes recant because “what they said was a lie.”

        This Court does not second guess counsel on matters of trial strategy. Russell, 297 Mich
App at 716. Decisions regarding what theory to pursue at trial, what evidence to present, and
how to challenge witnesses are matters uniquely reserved to counsel’s discretion. Rockey, 237
Mich. App. at 76. Given that the science behind Welke’s testimony was not particularly relevant
to the defense theory and that defense counsel was able to advance his theory by cross examining
Welke, we cannot conclude that defense counsel’s decision not to request a Daubert hearing was
objectively unreasonable. Defendant’s argument that counsel was ineffective for failing to
request a Daubert hearing is without merit.

        For these same reasons, we also reject defendant’s related argument that defense counsel
was ineffective for failing to procure an expert witness to counter Welke’s testimony regarding
CSAAC. Again, per defense counsel’s evaluation, the debate over CSAAC was not particularly
relevant to this case. Rather, defense counsel believed that the main issue in this case was the
credibility of the victim. Although defense counsel did consult an expert in child forensic
interviewing, defense counsel decided not to present this witness. Rather, defense counsel chose
to focus on the narrative of a teenager caught up in an online relationship and telling lies for
attention. Counsel’s strategy was ultimately unsuccessful; however, “[a] failed strategy does not
constitute deficient performance.” People v Petri, 279 Mich. App. 407, 412-413; 760 NW2d 882
(2008). Counsel is given “wide discretion in matters of trial strategy,” People v McFarlane, ___
Mich App ___, ____; ___NW2d___(2018) (Docket No. 336187); slip op at 8, and we find no
reason to conclude that counsel’s choice to present a narrative to the jury, rather than an intricate
scientific debate, was objectively unreasonable. Accordingly, we are unable to conclude that
defense counsel was ineffective for deciding not to pursue an expert witness versed in CSAAC.

                                         B. JS’S COUSIN

        Next, we address defendant’s argument that defense counsel ineffectively cross examined
JS’s cousin AR. At trial, JS testified that defendant was “like her best friend” because she could
tell him anything. During the police investigation, however, AR told police that JS would
complain about living with defendant because defendant was mean to JS. Defendant argues that
defense counsel should have cross-examined AR about this statement to undermine JS’s


                                                -5-
testimony that she and defendant had a good relationship and to show that JS had motive to
fabricate the allegations against defendant.

        At the Ginther hearing, defense counsel testified that defendant maintained that he and JS
had a very close relationship and that he would not have committed the charged offense because
of the close relationship. Indeed, defendant wanted to make his close relationship a part of the
defense. Defense counsel testified that he chose not to cross examine AR with the police report
because doing so would be against the trial strategy defendant asked him to pursue. We agree.
AR’s statement tended both to undermine defendant’s theory regarding his relationship with JS
and paint defendant in a negative light. On appeal, defendant asks this Court to second-guess the
strategic decision that he and his counsel made before trial. That we cannot do. Russell, 297
Mich. App. at 716. Defendant is not entitled to a new trial simply because the strategy he pursued
at the first trial was unsuccessful. Petri, 279 Mich. App. at 412. Moreover, on direct
examination, AR testified that JS disliked defendant and that defendant treated JS poorly. Thus,
the proposed statement was merely duplicative of the testimony already presented. Accordingly,
there is no reasonable likelihood that the admission of AR’s statement to police would have
resulted in a different verdict. Defendant’s claim is without merit.

                                  C. THE LEAD DETECTIVE

       Finally, defendant argues that the lead detective’s testimony improperly vouched for the
victim’s credibility and was unfairly prejudicial. We review this unpreserved claim of
evidentiary error for plain error affecting defendant’s substantial rights. People v Carines, 460
Mich. 750, 763; 597 NW2d 130 (1999). Generally, “it is improper for a witness or an expert to
comment or provide an opinion on the credibility of another person while testifying at trial.”
People v Musser, 494 Mich. 337, 349; 835 NW2d 319 (2013).

        As noted previously, the lead detective testified that he had investigated hundreds of
sexual-assault complaints and that the complaints involving child victims “absolutely” involved
delayed disclosure. The lead detective also testified that it was not unusual for a victim to have
continued contact with her abuser. What the lead detective did not do, however, is comment on
JS’s credibility, let alone vouch for her. The lead detective merely presented his general
opinions regarding children’s disclosure of sexual assault based on his extensive experience
investigating sexual-assault complaints. Indeed, this is the exact type of expert opinion that this
Court found admissible in People v Dobek, 274 Mich. App. 58, 79; 732 NW2d 546 (2007).

       Defendant argues that the detective’s testimony was unfairly prejudicial because it tended
to corroborate JS’s testimony. Yet, there is no general prohibition against corroborative
evidence and defendant has not explained how this evidence was unfairly prejudicial merely
because it was corroborative. Indeed, the basic purpose of a trial is to submit the evidence—both




                                                -6-
corroborating and conflicting—for fact finding. Defendant has failed to establish that the lead
detective’s testimony was improper.3

       Affirmed.



                                                            /s/ Patrick M. Meter
                                                            /s/ David H. Sawyer
                                                            /s/ Thomas C. Cameron




3
  Defendant argues that the cumulative effect of several errors denied him a fair trial. See People
v Hill, 257 Mich. App. 126, 152; 667 NW2d 78 (2003). “Because no errors were found with
regard to any of the above issues, a cumulative effect of errors is incapable of being found.”
People v Mayhew, 236 Mich. App. 112, 128; 600 NW2d 370 (1999).


                                                -7-